Title: From Thomas Jefferson to Mary Jefferson, 9 March 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia March 9. 1791.

I am happy to have at length a letter of yours to answer, for that which you wrote to me Feb. 13. came to hand Feb. 28. I hope our correspondence will now be more regular, that you will be no more lazy, and I no more in the growls on that account. On the 27th. of February I saw blackbirds and Robinredbreasts and on the 7th. of this month I heard frogs for the first time this year. Have you noted the first appearance of these things at Monticello? I hope you have, and will continue to note every appearance animal and vegetable which indicates the approach of Spring, and will communicate them to me. By these means we shall be able to compare the climates of Philadelphia and Monticello. Tell me when you shall have peas &c. up, when every thing comes to table, when you shall have the first chickens hatched, when every kind of tree blossoms, or puts forth leaves, when each kind of flower blooms. Kiss your sister and niece for me, and present me affectionately to Mr. Randolph and Miss Jenny.—Yours tenderly, my dear Maria.

Th: J.

